Though a fact may be positively sworn to by one or two witnesses, and though these witnesses may concur in many of the circumstances, the jury are not absolutely bound to believe the fact they swear to, if they have reason, either from the character of the witness or the circumstances with regard to that case, to disbelieve them. On the contrary, a great number of circumstances coming from witnesses of good credit, and concurring in the establishment of any position, (258) might establish it.
The Court then recited the circumstances before stated on both sides, and left it to the jury, upon the consideration of them, to say whether or not this will had been duly executed.
The jury found it was not the will of the deceased.